Exhibit 10.23
DS (ISRAELI) TIME VESTING
                     ___, 20___
[Name of Recipient]
[Address]
Notice of Grant of Deferred Stock
Dear [Name]:
Congratulations! You have been granted a Deferred Stock Award pursuant to the
terms and conditions of the Verint Systems Inc. (the “Company”) 2004 Stock
Incentive Compensation Plan as supplemented by the Option Plan Program dated
March 5, 2003, as amended (as the same may be collectively amended or
supplemented from time to time, the “Plan”) for [Number] shares of Deferred
Stock (the “Award”) as outlined below.

         
 
  Granted To:   [Name]
 
      [ID Number]
 
       
 
  Grant Date:   [Date]
 
       
 
  Shares of Deferred    
 
  Stock Granted:   [Number]
 
       
 
  Price Per Share:   U.S.$0.00
 
       
 
  Vesting Schedule:   Except as provided below, the Deferred Stock granted
hereby shall vest on each of the following dates (each, a “Vesting Date”):
 
       
 
      [enter dates and amounts, as appropriate]
 
       
 
      Notwithstanding the foregoing, if any of the following events has not
occurred on the applicable Vesting Date, the Deferred Stock scheduled to vest on
that date will not vest until the latest of such events to occur (the latest
event specified in clauses [(1)] [(2)] and [(3)] below, the “Vesting Event”):
 
       
 
      [(1) the date the Company becomes current with its reporting obligations
under the Securities Exchange Act of 1934, as amended;]

MASTER FORM DS Israeli Agreement (Time Vesting)

 

 



--------------------------------------------------------------------------------



 



         
 
       
 
      [(2) the date on which the Company’s shares of common stock are listed on
one or more established stock exchanges or national market systems, including
without limitation The Nasdaq Global Market; and]
 
       
 
      [(3) the date the Company has sufficient available capacity under one or
more of its existing equity plans or a new shareholder-approved equity incentive
plan for all equity awards granted on the date of this award which remain
outstanding at such time to vest in compliance with the Nasdaq restriction which
provides that only legacy Witness employees and new Company hires since May 25,
2007 may receive awards under the Witness Systems, Inc. Amended & Restated Stock
Incentive Plan assumed by the Company in connection with the merger with
Witness.]
 
       
 
      These Vesting Conditions supersede and are in addition to the Vesting
Conditions set forth in the Agreement.
 
       
 
  Delivery of Shares:   Regardless of the vesting of your Award and regardless
of the terms set forth in the Agreement, in no event will the shares of common
stock underlying your Award be delivered to you until the Company has made
available to you an effective registration statement under the Securities Act of
1933, as amended, relating to the Shares.
 
       
 
  Restrictions on
Re-Sale:   Regardless of the vesting of your Award, in no event will you be
allowed to re-sell the shares underlying this grant of Deferred Stock until the
Company has an effective registration statement under the Securities Act of
1933, as amended, relating to the shares desired to be sold.

MASTER FORM DS Israeli Agreement (Time Vesting)

 

2



--------------------------------------------------------------------------------



 



         
 
  Termination Date:   Notwithstanding any other provision of this Notice or of
the related Deferred Stock Award Agreement, if shares of Deferred Stock have not
vested by the tenth anniversary of the Date of Grant, such shares of Deferred
Stock shall be forfeited by Grantee as of such date.
 
       
 
      In addition, any unvested shares of Deferred Stock shall be cancelled if
your employment terminates prior to the vesting on such units as described
above.
 
       
 
  Tax Track:   Capital Gains Tax Track Through a Trustee.

  1.   The Deferred Stock and any additional rights including, without
limitation, any share bonus that shall be distributed to you in connection with
the Award (the “Additional Rights”), shall be allocated on your behalf to the
Trustee – Employees Remuneration Trust Company, Company number 51-309940-8 (the
“Trustee”).

  2.   The Deferred Stock and Additional Rights shall be allocated on your
behalf to the Trustee under the provision of the Capital Gains Tax Track and
will be held by the Trustee for the period (the “Holding Period”) stated in
Section 102 of the Income Tax Ordinance, 1961 and the Income Tax Regulations
(Tax Relieves in Allocation of Shares to Employees), 2003 promulgated thereunder
(“Section 102”).

  3.   If you sell or withdraw the Deferred Stock or Additional Rights from the
Trustee before the end of the Holding Period (which shall be referred to as a
“Violation”), you shall pay income tax at your marginal rate on the profits
derived from the Deferred Stock or Additional Rights plus payments to the
National Insurance Institute and Health Tax. You many also be required to
reimburse the Company or your employing or engaging company, as the case may be,
(the “Employing Company”) for the employer portion of the payments to the
National Insurance Institute, plus any legally required linkage and interest.
You also may be required to reimburse the Employing Company for any other
expenses that the Employing Company shall bear as a result of a Violation.

  4.   The Deferred Stock and/or the Additional Rights are granted to you and
allocated to the Trustee according to the provision of Section 102, the Plan,
and the Hebrew version of the Trust Agreement signed between the Company and the
Trustee attached herewith and made a part of this notice.

MASTER FORM DS Israeli Agreement (Time Vesting)

 

3



--------------------------------------------------------------------------------



 



  5.   The Award is granted to you on the condition that you sign the Approval
of the Designated Grantee, which constitutes a part of this Notice of Grant,
below.

            Verint Systems Inc.
      By:         Name:         Title:      

MASTER FORM DS Israeli Agreement (Time Vesting)

 

4



--------------------------------------------------------------------------------



 



APPROVAL OF THE DESIGNATED GRANTEE:
I hereby agree that all the Deferred Stock and Additional Rights granted to me
pursuant to the Award shall be allocated to the Trustee under provisions of the
Capital Gains Tax Track and shall be held by the Trustee for the period stated
in Section 102 and in accordance with the provisions of the Trust Agreement, or
for a shorter period if an approval is received from the tax authorities.
I am aware of the fact that upon termination of my Continuous Service with the
Employing Company, I shall not have a right to the Deferred Stock or the
Additional Rights, except as specified in the Deferred Stock Award Agreement and
the Plan.
I hereby confirm that:

  1.   I have read the Plan (which includes the Company’s Option Plan Program
dated March 5, 2003, as amended) and the Deferred Stock Award Agreement and I
understand and accept the terms and conditions thereof. I am also aware that the
Company is agreeing to grant me the Award and allocate it on my behalf to the
Trustee based on this confirmation;

  2.   I understand the provisions of Section 102 and the applicable tax track
of this grant of Award;

  3.   I agree to the terms and conditions of the Hebrew version of the Trust
Agreement a copy of which has been made available to me;

  4.   Subject to the provisions of Section 102, I confirm that I shall not
sell, nor transfer from the Trustee, the Deferred Stock or Additional Rights
before the end of the Holding Period;

  5.   If I shall sell, or withdraw from the Trust, the Deferred Stock or the
Additional Rights before the end of the Holding Period as defined in Section 102
(a “Violation”), either (A) I shall reimburse the Employing Company within three
(3) days of its demand for the employer portion of the payment by the Employing
Company to the National Insurance Institute plus linkage and interest in
accordance with the law, as well as any other expense that the Employing Company
shall bear as a result of the said Violation (all such amounts defined as the
“Payment”) or (B) I agree that the Employing Company may, in its sole
discretion, deduct such amounts directly from any monies to be paid to me as a
result of my disposition of the Deferred Stock or the Additional Rights;

By my signature below, I hereby acknowledge my receipt of this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of a copy of the Plan (with the
Israeli supplement thereto, as amended), a Deferred Stock Award Agreement, the
Trust Agreement (in Hebrew), and the summary information sheet (in Hebrew). I
agree that the Award is subject to all of the terms and conditions of the Plan,
the Deferred Stock Award Agreement and this Notice of Grant of Deferred Stock,
which shall supersede the Award Agreement in the event of any inconsistency.

                     
Signature:
          Date:        
 
 
 
         
 
   

MASTER FORM DS Israeli Agreement (Time Vesting)

 

5



--------------------------------------------------------------------------------



 



VERINT SYSTEMS INC.
DEFERRED STOCK AWARD AGREEMENT
This Deferred Stock Award Agreement (“Agreement”) governs the terms and
conditions of the Deferred Stock Award (the “Award”) granted to [Name of
Recipient] on [Date of Grant] as specified in the Notice of Grant of Deferred
Stock (the “Notice of Grant”) delivered herewith entitling the person to whom
the Notice of Grant is addressed (“Grantee”) to receive from Verint Systems Inc.
(the “Company”) the number of shares of deferred stock indicated in the Notice
of Grant (the “Deferred Stock”). Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Verint Systems Inc. 2004
Stock Incentive Compensation Plan, as supplemented by the Option Plan Program
dated March 5, 2003, as amended, as the same may be collectively amended or
restated (the “Plan”).

1   DEFERRED STOCK; VESTING

1.1   Grant of Deferred Stock.

(a)   The Award of the Deferred Stock is made subject to the terms and
conditions of the Plan, as supplemented by the Option Plan Program dated
March 5, 2003, as amended (the “Israeli Plan Supplement”), relating to the
Israeli Income Tax Ordinance [New Version] — 1961 (the “Israeli Tax Ordinance”),
and this Agreement. If and when the Deferred Stock vests in accordance with the
terms of this Agreement and the Notice of Grant without forfeiture, and upon the
satisfaction of all other applicable conditions as to the Deferred Stock, one
share of Common Stock of the Company shall be issuable to Grantee for each share
of Deferred Stock that vests on such date (the “Shares”), which Shares, except
as otherwise provided herein or in the Notice of Grant, will be free of any
Company-imposed transfer restrictions. Any fractional share of Deferred Stock
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share. No expiration of the restrictions set forth
in Paragraph 1.2 shall affect the restrictions contained in the Israeli Plan
Supplement (including, without limitation, the restrictions on the Grantee’s
right to hold the Shares directly or to sell or otherwise dispose of the Shares
prior to the expiration of the Holding Period (as hereinafter defined)), which
shall be in addition to and separate from the restrictions contained in
Paragraph 1.2 hereof.

(b)   As soon as practicable after the Date of Grant, the Company shall direct
that the Deferred Stock be registered in the name of and issued to Employees
Remuneration Trust Company, Company number 51-309940-8 (the “Trustee”) for the
benefit of the Grantee in book entry format. All Deferred Stock and Shares
underlying the same shall be held in the custody of the Trustee until the later
of (i) the applicable Vesting Date or Vesting Event, as applicable (both as
defined in Paragraph 1.3) and (ii) the time when the required holding period
(the “Holding Period”) under the Capital Gains Track with a Trustee (as per the
terms of the Israeli Tax Ordinance) as set forth in the Israeli Plan Supplement
has run and the Grantee has provided to the Company a written request to release
the Shares.

MASTER FORM DS Israeli Agreement (Time Vesting)

 

6



--------------------------------------------------------------------------------



 



(c)   As soon as administratively practicable following the vesting of shares of
Deferred Stock in accordance with the terms of this Agreement (but in no event
later than March 15th of the year following the year in which such vesting
occurs), and subject to the satisfaction of all other applicable conditions,
including, but not limited to, the payment by the Grantee of all applicable
U.S., Israeli, or other withholding taxes, the Company shall issue the
applicable Shares and, at its option, (i) deliver or cause to be delivered to
the Trustee, or if the Holding Period has run and the Grantee has requested
release of the shares in accordance with Paragraph 1.1(b), the Grantee, a
certificate or certificates for the applicable Shares or (ii) transfer or
arrange to have transferred the Shares to a brokerage account of the Trustee, or
if the Holding Period has run and the Grantee has requested release of the
shares in accordance with Paragraph 1.1(b), of the Grantee, designated by the
Company.

(d)   In addition, notwithstanding the foregoing, the issuance of Shares
pursuant to a vesting of a share of Deferred Stock shall be delayed in the event
the Company reasonably anticipates that the issuance of Shares would constitute
a violation of U.S. federal securities laws or other applicable law or Nasdaq
rule. If the issuance of the Shares is delayed by the provisions of this
Paragraph 1.1(d), such issuance shall occur at the earliest date at which the
Company reasonably anticipates issuing the Shares will not cause a violation of
U.S. federal securities laws or other applicable law or Nasdaq rule. For
purposes of this Paragraph 1.1(d), the issuance of Shares that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not considered a violation of applicable law.

1.2   Restrictions.

(a)   The Trustee or Grantee, as applicable (the “Holder”), shall not have any
right in, to or with respect to any of the Shares (including any voting rights
or rights with respect to dividends paid on the Company’s Common Stock) issuable
under the Award unless and until the Award is settled by the issuance of such
Shares.

(b)   The Deferred Stock may not be transferred in any manner other than by will
or by the laws of descent and distribution. Any attempt to dispose of the
Deferred Stock or any interest in the same in a manner contrary to the
restrictions set forth in this Agreement shall be void and of no effect.

(c)   Regardless of the vesting of your Award, in no event shall you be allowed
to re-sell any Shares until the Company has an effective registration statement
under the Securities Act of 1933, as amended, relating to the shares desired to
be sold.

MASTER FORM DS Israeli Agreement (Time Vesting)

 

7



--------------------------------------------------------------------------------



 



(d)   For the avoidance of doubt, the foregoing restrictions shall be in
addition to, and separate from, the restrictions contained in the Israeli Plan
Supplement (including, without limitation, the restrictions on the Grantee’s
right to hold the Deferred Stock or the Shares directly or to sell or otherwise
dispose of the Deferred Stock or the Shares prior to the expiration of the
Holding Period).

1.3   Vesting.

(a)   Subject to the provisions contained in this Paragraph 1.3 and in
Paragraphs 1.4, and 1.5, the applicable percentage of shares of Deferred Stock
awarded hereunder (the “Vested Percentage”) shall be deemed vested and no longer
subject to forfeiture under Paragraph 1.4 on the latest of: (i) the applicable
vesting date (“Vesting Date”) in accordance with the schedule set forth in the
Notice of Grant, (ii) the date the Company becomes current with its reporting
obligations under the Securities Exchange Act of 1934, as amended, and (iii) the
date on which the Company’s Shares are listed on one or more established stock
exchanges or national market systems, including without limitation The Nasdaq
Global Market (the later of the events described in clauses (ii) and (iii), the
“Vesting Event”). For the avoidance of doubt, no vesting under this Agreement
shall entitle the Grantee to take possession of any Shares or become the
registered holder thereof until the Holding Period has ended. However, if a
Grantee instructs the Trustee to sell the shares issued pursuant to the Award or
transfer the Shares from the Trustee to the Grantee prior to the end of the
Holding Period, then the tax consequences in Section 102(b)(4) of the Israeli
Income Tax Ordinance shall apply to the Grantee. Vesting shall cease upon the
date Grantee’s Continuous Service terminates for any reason, unless otherwise
determined by the Committee in its sole discretion.

1.4   Forfeiture.

(a)   If Grantee’s Continuous Service terminates for any reason, all shares of
Deferred Stock which are then unvested shall be forfeited by the Holder as of
the date of termination unless otherwise determined by the Committee in its sole
discretion. In the event of any such forfeiture, all such forfeited shares of
Deferred Stock shall become the property of the Company and the Grantee shall
have no further right or claim to such Deferred Stock or the underlying Shares.
For the avoidance of doubt, Grantee acknowledges and agrees that he or she has
no expectation that any shares of Deferred Stock will vest on the termination of
his or her Continuous Service for any reason and that he or she will not be
entitled to make a claim for any loss occasioned by such forfeiture as part of
any claim for breach of his or her employment or service contract or otherwise.

MASTER FORM DS Israeli Agreement (Time Vesting)

 

8



--------------------------------------------------------------------------------



 



(b)   A Grantee’s Continuous Service shall not be considered interrupted in the
case of any approved leave of absence. An approved leave of absence shall
include sick leave, military leave, or any other leave that is required by
statute or promised by contract, by Company policy, or by other authorization of
the Company. Any other leave of absence will be considered unauthorized and
Grantee’s Continuous Service will be considered terminated for purposes of this
Agreement at the start of such unauthorized leave. Notwithstanding the
foregoing, unless Grantee’s right to return from an authorized leave is
guaranteed by statute or by contract, if an approved leave of absence exceeds
six (6) months, Grantee’s Continuous Service shall be considered terminated for
purposes of this Agreement on the date such authorized leave exceeds six
(6) months in duration; provided, however, that the Committee shall have
discretion to waive the effect of the foregoing forfeiture provision or lengthen
the six month period before a forfeiture occurs to the extent necessary to
comply with applicable tax, labor, or other law or based on the particular facts
and circumstances of the leave in question.

(c)   Notwithstanding any other provision of the Notice of Grant or of this
Agreement, if shares of Deferred Stock have not vested by the tenth anniversary
of the Date of Grant, such shares of Deferred Stock shall be forfeited by
Grantee as of such date. In the event of any such forfeiture, all such forfeited
Deferred Stock shall become the property of the Company.

1.5   Tax; Withholding.

(a)   The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company or its Subsidiary with
respect to any income recognized by Grantee with respect to the Deferred Stock
or the issuance of Shares underlying such Deferred Stock.

(b)   Neither the Company nor any Subsidiary, Affiliate or agent makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant or vesting of the Award or the subsequent sale of
Shares subject to the Award. The Company and its Subsidiaries and Affiliates do
not commit and are under no obligation to structure the Award to reduce or
eliminate Grantee’s tax liability.

(c)   Grantee shall be required to meet any applicable tax withholding
obligation, whether United States federal, state, local, Israeli or otherwise,
including any employment tax obligation (the “Tax Withholding Obligation”), in
accordance with the provisions of the Plan prior to any event in connection with
the Award (e.g., vesting) that the Company determines may result in any Tax
Withholding Obligation, and subject to the Plan, the Company reserves the right
to determine the method or methods by which such Tax Withholding Obligations
will be satisfied together with any associated timing or other details required
to effectuate such method or methods. If, pursuant to the Plan, Grantee wishes
to satisfy his or her minimum Tax Withholding Obligation, in whole or in part,
(i) by providing the Company with funds sufficient to enable the Company to pay
such tax or (ii) by requiring (subject to Committee disapproval as provided in
the Plan) that the Company retain or accept, or by requesting that the Company
arrange for the sale by Grantee of, shares of its stock sufficient in value (as
determined under the Plan) to cover the amount of such tax, Grantee will provide
written notice of the same, together with a wire transfer or certified check for
such funds in the case of clause (i) above, to the Company or its designee in
accordance with the timing and other terms of the Company’s notice of election
procedures to be separately provided to Grantee, prior to the applicable vesting
date or other event in connection with the Award that the Company has advised
Grantee may result in a Tax Withholding Obligation.

MASTER FORM DS Israeli Agreement (Time Vesting)

 

9



--------------------------------------------------------------------------------



 



(d)   Grantee is ultimately liable and responsible for all taxes owed by Grantee
in connection with the Award, regardless of any action the Company or any of its
Subsidiaries, Affiliates or agents takes with respect to any tax withholding
obligations that arise in connection with the Award. Accordingly, Grantee agrees
to pay to the Company or its relevant Subsidiary or Affiliate as soon as
practicable, including through additional payroll withholding, any amount of tax
withholding that is not satisfied by any such action of the Company or its
Subsidiary or Affiliate.

(e)   The Committee shall be authorized, in its sole discretion, to establish
such rules and procedures relating to the use of shares of Common Stock to
satisfy tax withholding obligations as it deems necessary or appropriate to
facilitate and promote the conformity of the Holder’s transactions under the
Plan (as supplemented by the Israeli Supplement) and this Agreement with
Rule 16b-3 under the Securities Exchange Act of 1934, as amended, if such rule
is applicable to transactions by the Holder and with the Israeli Tax Ordinance.

2   REPRESENTATIONS OF GRANTEE

Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of this Agreement and the Plan, and Grantee
acknowledges that Grantee is relying solely on his or her own advisors with
respect to the tax consequences of this Award. Grantee acknowledges that this
Agreement has not been reviewed or approved by any regulatory authority in his
or her country of residence or otherwise.
MASTER FORM DS Israeli Agreement (Time Vesting)

 

10



--------------------------------------------------------------------------------



 



3   NOTICES

All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:
Verint Systems Inc.
330 South Service Road
Melville, NY 11747-3201
U.S.A.
(631) 962-9600 (phone)
(631) 962-9623 (fax)
Attn: Chief Legal Officer
To Grantee:
as set forth in the Notice of Grant
(or if the Notice of Grant does not specify or is provided electronically
without a mailing address, then as set forth in the Company’s payroll records)
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given. Grantee will
promptly notify the Company in writing upon any change in Grantee’s address.

4   ASSIGNMENT; BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company, but
neither this Agreement nor any rights hereunder shall be assignable or otherwise
subject to hypothecation by Grantee or the Trustee.

5   ENTIRE AGREEMENT; AMENDMENT

This Agreement and the Notice of Grant represent the entire agreement of the
parties with respect to the subject matter hereof, except that the provisions of
the Plan and the Israeli Plan Supplement are incorporated in this Agreement in
their entirety. In the event of any conflict between the provisions of this
Agreement or the Notice of Grant and the Plan (as supplemented by the Israeli
Plan Supplement), the provisions of the Plan (as supplemented by the Israeli
Plan Supplement) shall control. This Agreement or the Notice of Grant may be
amended by the Committee without the consent of Grantee or the Trustee except in
the case of an amendment adverse to Grantee, in which case Grantee’s consent
shall be required. Notwithstanding the foregoing, however, the Committee shall
have the power to adopt regulations for carrying out this Agreement and to make
changes in such regulations, as it shall, from time to time, deem advisable. Any
interpretation by the Committee of the terms and provisions of this Agreement
and the administration thereof, and all action taken by the Committee, shall be
final and binding.
MASTER FORM DS Israeli Agreement (Time Vesting)

 

11



--------------------------------------------------------------------------------



 



6   GOVERNING LAW

This Agreement shall be governed by the laws of the state of New York, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Each party to this Agreement hereby consents
and submits himself, herself or itself to the jurisdiction of the courts of the
state of New York for the purposes of any legal action or proceeding arising out
of this Agreement. Nothing in this Agreement shall affect the right of the
Company to commence proceedings against the Grantee in any other competent
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon the Grantee in any manner authorized by
the laws of any such jurisdiction. The Grantee irrevocably waives:
(a) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section; and
(b) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.

7   SEVERABILITY

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

8   ONE-TIME GRANT; NO RIGHT TO CONTINUED SERVICE OR PARTICIPATION; EFFECT ON
OTHER PLANS

Grantee’s award of Deferred Stock is a voluntary, discretionary bonus being made
on a one-time basis and it does not constitute a commitment to make any future
awards. Neither this Agreement nor the Notice of Grant shall confer upon Grantee
any right with respect to continued service with the Company, a Subsidiary or
Affiliate, nor shall it interfere in any way with the right of the Company a
Subsidiary or Affiliate to terminate Grantee’s Continuous Service at any time.
Payments received by Grantee pursuant to this Agreement and the Notice of Grant
shall not be considered salary or other compensation for purposes of any
severance pay or similar allowance and shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan of the Company or any Subsidiaries or Affiliate in which Grantee may be
enrolled or for which Grantee may become eligible, except as otherwise required
by law, as may be provided under the terms of such plans or as determined by the
Board of Directors of the Company.
MASTER FORM DS Israeli Agreement (Time Vesting)

 

12



--------------------------------------------------------------------------------



 



9   NO STRICT CONSTRUCTION

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, the Israeli Plan Supplement, this Agreement, the Notice of Grant or any
rule or procedure established by the Committee.

10   USE OF THE WORD “GRANTEE”

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
Trustee or the executors, the administrators, or the person or persons to whom
the Deferred Stock may be transferred by will or the laws of descent and
distribution, the word “Grantee” shall be deemed to include such person or
persons.

11   FURTHER ASSURANCES

Grantee agrees to, and shall cause the Trustee to, upon demand of the Company or
the Committee, do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan (as supplemented by the Israeli Plan
Supplement).

12   AMENDMENT TO MEET THE REQUIREMENTS OF SECTION 409A ET AL

Grantee acknowledges that, to the extent applicable, the Company, in the
exercise of its sole discretion and without the consent of Grantee, may amend or
modify this Agreement in any manner and delay the payment of any amounts payable
pursuant to this Agreement to the minimum extent necessary to meet the
requirements of Section 409A of the Code as amplified by any Internal Revenue
Service or U.S. Treasury Department regulations or guidance, or any other
applicable equivalent tax law, rule, or regulation, as the Company deems
appropriate or advisable.
MASTER FORM DS Israeli Agreement (Time Vesting)

 

13



--------------------------------------------------------------------------------



 



13   CONSENT TO TRANSFER PERSONAL DATA

The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of stock held in the Company, or
details of any entitlement to shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing and administering
the Plan (“Data”). The Grantee hereby agrees that the Company and/or its
Subsidiaries may transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of Grantee’s participation in
the Plan, and the Company and/or any of its Subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including outside the Grantee’s country of residence. Such
countries may not provide for a similar level of data protection as provided for
by local law. Grantee hereby authorizes those recipients — even if they are
located in a country outside of Grantee’s country of residence — to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purpose of implementing, administering and managing Grantee’s participation in
the Plan, including any requisite transfer of such Data as may be required for
the administration of the Plan and/or the subsequent holding of shares of stock
on Grantee’s behalf by a broker or other third party with whom Grantee or the
Company may elect to deposit any shares of stock acquired pursuant to the Plan.
Grantee is not obliged to consent to such collection, use, processing and
transfer of personal data and may, at any time, review Data, require any
necessary amendments to it or withdraw the consent contained in this section by
contacting the Company in writing. However, withdrawing or withholding consent
may affect Grantee’s ability to participate in the Plan. More information on the
Data and/or the consequences of withholding or withdrawing consent can be
obtained from the Company’s legal department.
END OF AGREEMENT
MASTER FORM DS Israeli Agreement (Time Vesting)

 

14